Acknowledgements
This communication is in response to applicant’s response filed on 01/03/2022.
Claims 1, 3, and 12 have been amended. 
Claims 1-20 are pending and have been examined.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Regarding applicant’s arguments:	
Regarding applicant’s arguments under Claim Rejections - 35 USC § 103 that the combination of Chen (US 20210264444) in view of Vuppala (US 20200082336) in further view of Biazetti (US 20210157947) fails to disclose the following: a) a CO token is minted in response to receiving the representation of the plurality of assertion tokens, (b) that every component [in the BOM] is specifying a mandatory dependency, and all dependencies are resolved to qualify the BOM for use in minting the CO token, and (c) transmitting a smart contract code for a country of origin smart contract,” as amended in claims 1 and 12, examiner respectfully argues applicant’s arguments are moot in light of the new grounds of rejections necessitated by the amendments to claim 1 and 12. 
Applicant argues dependent claims 2-11 and 13-20 are allowable based on their dependence upon allowable base claims, and examiner respectfully argues 

Priority
This application claims priority of US Provisional Application No. 63/010,598 filed on 04/15/2020. Applicant’s claim for the benefit of this prior-filed application is acknowledged.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 01/13/2022 is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 7, 10-14, and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Vikas (US 20190108482) in view of Gill (US 20210004739) in further view of Real (US 20200226741).

Regarding Claims 1 and 12, Vikas teaches a method (Paragraphs 0075, 0079, and 0093 teach FIG. 4 is a flowchart depicting example operations 400 performed by one or more machines associated with a supplier of raw materials; FIG. 5, is a flowchart depicting example operations 500) pertaining to a raw procurement process; FIG. 6 is a flowchart depicting example operations 600 performed by one or more machines associated with a third party (e.g., a carrier agent) involved in a transaction), comprising: generating, via a processor, a bill of materials (BOM) smart contract associated with at least one good and including a representation of a plurality of dependencies to qualify the at least one good for at least one of a duty benefit claim or an admissibility claim (Paragraphs 0018-0019 and 0076-0078 teach blockchains are inherently digital, and therefore programmable—so participants can set up rules to automatically trigger actions, events, and payments once conditions are met; this will pave the way for smart contracts: self-executing agreements made by multiple parties; for example, smart contracts have the potential to use real-world information from GPS, RFID, or IoT devices to trigger supply chain workflows, events, or actions—such as payments or asset transfers; at operation 402, a sales order (i.e., bill of materials) is generated in response to a purchase order being received; at operation 404, a certificate of origin is obtained (e.g., from a CITES management authority); data pertaining to the certificate of origin is written as a each dependency from the plurality of dependencies that indicate the at least one good is qualified for at least one of the duty benefit claim or the admissibility claim (Paragraphs 0069 and 0074 teach at operation 2, a purchaser submits a purchase order for the raw material from the supplier of the raw material (e.g., via the SaaS applications of FIG. 1, such as SAP Ariba or SAP S4HANA applications); when a raw material (or a good including the raw material) is transferred (e.g., via a subcontractor, such as a carrier agent, and pursuant to a transport order) across international borders, any required documentation (e.g., export permits and import permits) are obtained and recorded in the blockchain (e.g., as “Block B”); for example, the supplier application(s) call one or more APIs of the blockchain service(s) to write the documentation to the block chain; this documentation can then be verified on the blockchain by any authorized verifying authority; Block B includes various data items pertaining to an import permit or export certificate, including import permit or export certificate time stamp, a validity period, kinds of goods allowed, and volume of import data items (i.e., duty benefit claim)); transmitting, via the processor and to a distributed ledger, smart contract code for a country of origin (COO) smart contract that references the BOM smart contract (Paragraphs 0057, 0082-0084, 0068, and 0074 teach parties transacting in goods that make use of endangered species of wild flora and fauna, such as those protected by CITES, may need to produce appropriate documents when the goods cross international receiving, via the processor, from a plurality of remote compute devices, and in response to deploying the COO smart contract, a representation of the plurality of dependencies (Paragraphs 0079-0081 and 0094-0096 teach FIG. 5, is a flowchart depicting example operations 500) pertaining to a raw procurement process according to some example embodiments; the operations 600 are performed by one or more supply chain (e.g., SaaS) applications executing on one or more machines of a raw material supplier, sub-contracting supplier, or manufacturer; at operation 602, a transport order for the specimen is received (e.g., from one or more of the supplier application(s) of FIG. 1); at operation 604, an import permit, export permit, or re-export certificate is obtained (e.g., from a State or CITES management authority); the obtaining of the import permit, export permit, or re-export certificate is based on the rules set forth in CITES (e.g., with respect to whether the specimen is an Appendix-I, Appendix-II, or Appendix-III specimen), as described above; at and causing an ownership transfer of the CO token to a recipient, using the distributed ledger, by invoking a function of the COO smart contract (Paragraphs 0100-0102 and 0072-0073 teach at operation 706, a notification that finished goods have been received by the purchaser is received; at operation 708, data pertaining to the receipt of the finished goods is written as a block (e.g., as Block D) to the blockchain associated with the specimen; at operation 710, a notification of an order from a customer is received; upon transfer of ownership to the customer, data pertaining to the transfer of ownership is written as a block (e.g., as Block E) to the blockchain; for example, an invoice or other evidence of transfer of ownership title (i.e., CO token) is written to the block chain; one or more SaaS applications executing on one or more machines of the purchaser or customer calls one or more APIs of the blockchain service(s) to write documentation pertaining to the ownership transfer to the blockchain; documentation recorded in the blockchain, including certificate of origin, export and import certificates, and ownership titles).
However, Vikas does not explicitly teach each dependency from the plurality of dependencies being associated with an assertion token from a plurality of assertion tokens that indicate the at least one good is qualified for at least one of the duty benefit claim or the admissibility claim.
 each dependency from the plurality of dependencies being associated with an assertion token from a plurality of assertion tokens that indicate the at least one good is qualified for at least one of the duty benefit claim or the admissibility claim (Paragraphs 0078-0079 and 0084-0087 teach blockchain based reputation tokens may be used to attest to a supplier or manufacturer's assessed reputation; the reputation tokens are tokenized with smart contracts configured using, for example, the non-fungible tokens ERC721 standard, such that they are dynamic in value and include funding capabilities; for example, the invention's supply chain marketplace system may include an RFP/RFQ engine that generates and provides an interface to communicate bids on goods from the world's most ethical suppliers; such supplier's reputation may be attested to using the inventions blockchain framework; if suppliers are able to prove conscious consumption with respect to their business practices, they business reputation tokens will automatically enable RFQ/RFP eligibility; in another example, the reputation tokens can factor token value based on a supplier's ability to achieve net zero emission, or by using attestation blockchain technology to attest whether the tools, components, and ingredients that a supplier is using to supply its products are considered to be least harmful alternative; the invention's supply chain marketplace system has the ability to monitor and reward suppliers that are products/services that are environmentally friendly; the reputation token can be further configured to provide a confidence score rating indicating whether a business is using ethical practices with respect to their treatment of employees; the reputation token can be further configured to provide a confidence score rating indicating the environmental standing of a 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the base invention in Vikas, which teaches generating a BOM smart contract and transferring ownership of the certificate of origin to a recipient, to incorporate the teachings of Gill for each dependency from the plurality of dependencies to be associated with an assertion token from a plurality of assertion tokens that indicate the at least one good is qualified for at least one of the duty benefit claim or the admissibility claim.
There is motivation to combine Gill into Vikas because assertion tokens that represent duty benefit claims or the admissibility provide verified useful information about the materials used or the manufacturing processes used in creating an item. The tokens provide real-world metadata, such as its current physical location, responsible party, possession, container temperature and other metrics, to be attached to the supply chain – garnering useful insights about its condition, location, etc. This data is automatically updated as conditions change (via time-stamping to the geolocation of a transported good), which presents an accurate and timely view of the physical object to all involved parties. For example, the assertion tokens help fight against counterfeit pharmaceuticals. Assertion tokens give customers the visibility into the conditions of each product on its supply chain journey, including storage locations, environmental factors (temperatures and humidity) and duration of storage potentially protecting consumers from some bad medicine.

However, the combination of Vikas and Gill does not explicitly teach minting, via the processor, in response to receiving the representation of the plurality of assertion tokens and based on the COO smart contract, a certificate of origin (CO) token that indicates the plurality of dependencies are satisfied and the at least one good is qualified for at least one of the duty benefit claim or the admissibility claim.
Real from same or similar field of endeavor teaches minting, via the processor, in response to receiving the representation of the plurality of assertion tokens and based on the COO smart contract, a certificate of origin (CO) token that indicates the plurality of dependencies are satisfied and the at least one good is qualified for at least one of the duty benefit claim or the admissibility claim (Paragraphs 0055 and 0076 teach the blockchain can include an additional block/record a certificate (i.e., certificate of origin) which is the information of and/or a summary of feature vectors; the certificate can also include the origin of the resource; the certificate can include a hash code associated with the feature vector; the blockchain application is configured to create the records/blocks of the blockchain, where a feature vector has its own record/block for an individual piece 1-N; the blockchain also includes the certificate, which can include among other things origin information, planting time, harvesting time, visual characteristics, and details about manufacturing process for each of the pieces 1-N of the resource; the certificate can include the same or a summary of the information in the features vectors for each of the feature vectors).

There is motivation to combine Real into the combination of Vikas and Gill because the blockchain application is configured to record in a distributed ledger all procedures/steps performed during the manufacturing process and the blockchain (including certificate), allowing for future tracing (validation) of products (Real Paragraph 0065).
Regarding Claim 12, Gill further teaches verifying that the second plurality of assertion tokens satisfies the plurality of rules (Paragraph 0092 teaches data is collected from manufacturers and suppliers and discovery services which will access a plurality of online data sources, both private and public on a periodic basis, data collection services which provide a means for in-field data collection by independent agents, validation services which provide a means for independent entities to attest to the correctness or incorrectness of collected data and derivatives thereof; such data are then aggregated and evaluated within the data integration and ranking engine which will execute a plurality of models on 

Regarding Claims 2 and 13, the combination of Vikas, Gill, and Real teaches all the limitations of claims 1 and 12 above; however the combination does not explicitly teach wherein the CO token is a non-fungible token (NFT).
Real further teaches wherein the CO token is a non-fungible token (NFT) (Paragraphs 0065-0066 teach the blockchain application is configured to record all procedures/steps performed during the manufacturing process into the certificate (i.e., NFT), allowing for future tracing (validation) of products; a consumer can use a device to read the certificate, and the information is linked to the origin of the product according to embodiments of the invention; for example, FIG. 6 depicts one or more finished products resulting from the initial processed material (from any of the pieces 1-N of the resource), and the end consumer can use the device to read/scan information present in a tag of the product; the scanned information is related to and/or connected to the certificate).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the base invention in the combination of Vikas, Gill, and Real to incorporate the further teachings of Real for the CO token to be a non-fungible token (NFT).


Regarding Claims 3 and 14, the combination of Vikas, Gill, and Real teaches all the limitations of claims 1 and 12 above; and Vikas further teaches wherein the COO smart contract is associated with the at least one good (Paragraphs 0103 and 0109 teach FIG. 8A and FIG. 8B are a flowchart depicting example operations 800A and 800B pertaining to production of a finished product from raw materials; the manufacturer monitors transfers of specimens of raw materials (e.g., CITES-protected flora or fauna) that are used in the manufacturing of the finished goods), the plurality of remote compute devices includes a plurality of supplier compute devices (Paragraphs 0075 and 0079 teach FIG. 4 is a flowchart depicting example operations performed by one or more machines associated with a supplier of raw materials; and the operations 600 are performed by one or more supply chain (e.g., SaaS) applications executing on one or more machines of a raw material supplier, sub-contracting supplier, or manufacturer), and the recipient compute device is a compute device of a customer of the at least one good (Paragraphs 0101-0102 teach at operation 708, data pertaining 

Regarding Claim 4, the combination of Vikas, Gill, and Real teaches all the limitations of claim 1 above; and Vikas further teaches storing, in a memory operably coupled to the processor, a representation of an association between the BOM smart contract and the COO smart contract (Paragraphs 0036, 0058, and 0068-0069 teach the distributed ledger capability may securely capture one or more defining characteristics of valuable objects, such as diamonds or any of the other objects described herein, and create a digital thumbprint of the asset that is stored on the blockchain; this information, including history, transport, events and ownership, is relied upon by multiple stakeholders across global supply chains to verify authenticity; due to its tamper proof and non-repudiable nature of record, blockchains can be used to create and maintain import permits, export or re-export certificates as well as certificates of origins; then such permits and certificates need not be carried physically by carrier agents along the supply chain, or by the customer, when the finished goods move across international borders; for example, discovery or sourcing of a raw material takes place; when the raw material is obtained, a certificate of origin is written to a consortium blockchain (e.g., as “Block A”); a purchaser submits a purchase order for the raw material from the supplier of the raw material; when a raw material (or a good including the 

Regarding Claim 7, the combination of Vikas, Gill, and Real teaches all the limitations of claim 1 above; however the combination does not explicitly teach wherein the minting is performed further in response to determining that the received representation of the plurality of assertion tokens satisfies the plurality of dependencies.
Real further teaches wherein the minting is performed further in response to determining that the received representation of the plurality of assertion tokens satisfies the plurality of dependencies (Paragraphs 0075-0077 teach the blockchain application is configured to create the records/blocks of the blockchain, where a feature vector has its own record/block for an individual piece 1-N; the blockchain also includes one or more records/blocks of the certificate; the certificate can include among other things origin information, planting time, harvesting time, visual characteristics, and details about manufacturing process for each of the pieces 1-N of the resource (i.e., plurality of assertions); the certificate can include the same or a summary of the information in the features vectors for each of the feature vectors; the computer system is configured to validate via the blockchain a feasibility/authenticity for the units (e.g., pieces 1-N) of the resource; validating via the blockchain the feasibility for the units of the resource includes checking (e.g., using the validation application) that a 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Vikas, Gill, and Real to incorporate the further teachings of Real for the minting to be performed further in response to determining that the received representation of the plurality of assertion tokens satisfies the plurality of dependencies.
There is motivation to further combine Real into the combination of Vikas, Gill, and Real because the computer system is configured to use the knowledge base for the wood processing, and this knowledge base database contains information about trees, slices of wood, and products resulting from manufacturing them. Through the knowledge base database, the computer system is configured to compute how many products have been derived from a particular tree slice (including how many tons of extracted wood have been used to produce final products), and thus the computer system uses knowledge base database for validating whether a reasonable amount of products have been produced from a given tree (e.g., resource) (Real Paragraph 0071).

Regarding Claims 10 and 18, the combination of Vikas, Gill, and Real teaches all the limitations of claims 1 and 12 above; and Vikas further teaches wherein the plurality of assertion tokens includes at least one blanket token (Paragraphs 0069 and 0074 teach a purchaser submits a purchase order for the raw material from the supplier of the raw material; when a raw material (or a good including the raw material) is transferred (e.g., via a subcontractor, such as a carrier agent, and pursuant to a transport order) across international borders, any required documentation (e.g., export permits and import permits) are obtained and recorded in the blockchain (e.g., as “Block B”); Block B includes various data items pertaining to an import permit or export certificate, including import permit or export certificate time stamp, a validity period, kinds of goods allowed, and volume of import data items (i.e., blanket token)).

Regarding Claims 11 and 20, the combination of Vikas, Gill, and Real teaches all the limitations of claims 1 and 12 above; and Vikas further teaches wherein the plurality of assertion tokens includes at least one shipment assertion token (Paragraphs 0069 and 0096 teach when a raw material (or a good including the raw material) is transferred (e.g., via a subcontractor, such as a carrier agent, and pursuant to a transport order) across international borders, any required documentation (e.g., export permits and import permits) are obtained and recorded in the blockchain (e.g., as “Block B”); data pertaining to the import permit, export permit, or re-export certificate written as a block to a blockchain associated with the specimen; for example, data items pertaining to a validity 

Regarding Claim 19, the combination of Vikas, Gill, and Real teaches all the limitations of claim 18 above; and Vikas further teaches wherein the at least one blanket token includes a representation of a plurality of purchase orders (Paragraphs 0076, 0082-0083, and 0111-0112 teach a sales order is generated in response to a purchase order being received; a manufacturer generates a purchase order for producing a specimen of the raw material (e.g., of CITES-protected wild flora or fauna); the raw material supplier generates a sales order for selling the specimen to the manufacturer; next, the manufacturer creates a sub-contracting purchase order for a sub-component of the finished goods that involves the specimen of raw material; the third-party supplier creates a sales order for the finished goods).

Claims 5-6 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Vikas (US 20190108482) in view of Gill (US 20210004739) in further view of Real (US 20200226741) in further view of Scarselli (US 20200111068).

Regarding Claim 5, the combination of Vikas, Gill, and Real teaches all the limitations of claim 1 above; however the combination does not explicitly teach validating the received representation of the plurality of assertion tokens, the minting being further in response to the validating.
validating the received representation of the plurality of assertion tokens, the minting being further in response to the validating (Paragraph 0063 teaches when an NFT is created, additional data can be recorded into the blockchain that is associated with the NFT/asset such as cut, clarity, color, place-of-origin, etc.; it should be understood that this data should be accurate and should come from a trusted entity such as a trusted gemological laboratory (such as GIA®, IGI®), a reputable Internet company, a reputable retail store, and/or the like; that is, the information/data associated with the asset/diamond comes from trustworthy and/or verified sources).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Vikas, Gill, and Real to incorporate the teachings of Scarselli to validate the received representation of the plurality of assertion tokens, the minting being further in response to the validating.
There is motivation to combine Scarselli into the combination of Vikas, Gill, and Real because once the diamond has been tagged and the NFT issued, then any retail customer with a camera and internet connection can read the inscribed public key and verify for themselves whatever data has been published to the blockchain (e.g. the diamond's characteristics, place-of-origin, and who attested to those characteristics initially). If the description on the blockchain matches the physical characteristics of the diamond in hand and the seller is able to sign a message proving that they control the public key, then the buyer can know with certainty that the holder of the diamond is the legitimate owner and some transaction can be 

Regarding Claims 6 and 15, the combination of Vikas, Gill, and Real teaches all the limitations of claims 1 and 12 above; however the combination does not explicitly teach wherein the COO smart contract includes a template configured to provide information accessed during the minting of the CO token.
Scarselli from same or similar field of endeavor teaches wherein the COO smart contract includes a template configured to provide information accessed during the minting of the CO token (Paragraphs 0059 and 0046-0057 teach the verifiable record of ownership/title and/or a tangible and/or verifiable indication of ownership information, allows for a broader communication of owner details, for example, via a NFT “Non-Fungible Token” pre-established template created by the operator of the blockchain; an NFT is a unique data entry into a blockchain that is distinguishable from all other data entries; a prescribed minimum amount of information regarding the asset may be required in order to create/assign an NFT to the asset; such information may include: details of asset and other related asset information; Invoice of Sale; Physical location of the asset; Current custodian of the asset).

There is motivation to combine Scarselli into the combination of Vikas, Gill, and Real because once an asset has been registered (for example, via data recorded on an issued NFT), then any retail customer with a camera and internet connection can read the inscribed public key and verify for themselves whatever data/information has been published to the blockchain (e.g. the asset's characteristics, place-of-origin, and who attested to those characteristics initially). If the description on the blockchain matches the physical characteristics of the asset in hand and the seller is able to sign a message proving/verifying that they control the public key, then the buyer can know with certainty that the holder of the asset is the legitimate owner. This method of on-chain tracking gives everyone an ability to see a history of transfer dates, sale prices, place-of-origin, etc. (Scarselli Paragraph 0061).

Claims 8-9 and 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Vikas (US 20190108482) in view of Gill (US 20210004739) in further view of Real (US 20200226741) in further view of Greco (US 20190034923).

Regarding Claims 8 and 16, the combination of Vikas, Gill, and Real teaches all the limitations of claims 1 and 12 above; however the combination does not explicitly teach registering at least one dependency from the plurality of dependencies in a public registry that is subsequently audited, without revealing an identity of any party associated with the at least one dependency from the plurality of dependencies.
Greco from same or similar field of endeavor teaches registering at least one dependency from the plurality of dependencies in a public registry that is subsequently audited, without revealing an identity of any party associated with the at least one dependency from the plurality of dependencies (Paragraphs 0034, 0040, and 0043 teach a registration function enables the device to create a user profile/account by inputting username and password information via the graphical user interface that is then associated with the account such that the information is able to be used to identify the user when logging onto the application; after a user account is created, the user is able to be assigned a unique user identifier (e.g. a private and public key pair and/or another unique identifier), wherein the unique user identifier is added to the distributed ledger to create the device/user's digital identity; an agent generates a zero-knowledge proof (‘senderProof’) that allows the transaction agent to verify that the sender/transferor is authorized to make the transaction (e.g. in the same manner as the proofs created for the hashes during registration); the transaction agent then verifies that the transaction initiator (e.g. transfer/sender agent) know, store or have access to source values (e.g. item identifier, salt value, sender/transferor identifier, recipient/transferee identifier, custody pass value, new custody pass 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Vikas, Gill, and Real to incorporate the teachings of Greco to register at least one dependency from the plurality of dependencies in a public registry that is subsequently audited, without revealing an identity of any party associated with the at least one dependency from the plurality of dependencies.
There is motivation to combine Greco into the combination of Vikas, Gill, and Real because the transaction agents are able to enforce business rules of the system by requesting zero-knowledge proofs from participants to the transaction (e.g. sender and recipient) in place of actual data for the transaction. The zero-knowledge proofs are able to be designed to prevent an observer of the distributed ledger from determining any information of the transaction that is taking place. Yet, the transaction agent can use the proofs to verify access rights, correctness of the transaction and compliance of the operation according to the defined business rules and system state. Such proofs are also used to update the system state without disclosing on the distributed ledger information about the participants to the transactions, the identifier that is subject of the transaction and logical links across participants, identifiers and transactions. Thus, the system eliminates the possibility of mining the data from the ledger to extract undesired data correlations and it protects against leak of business intelligence on the distributed ledger (Greco Paragraph 0004).

Regarding Claims 9 and 17, the combination of Vikas, Gill, and Real teaches all the limitations of claims 1 and 12 above; however the combination does not explicitly teach generating a zero-knowledge proof (ZKP) to validate the ownership transfer without revealing to third parties (1) an identity of a current owner of the CO token, (2) an identity of a previous owner of the CO token, or (3) content of the CO token.
Greco from same or similar field of endeavor teaches generating a zero-knowledge proof (ZKP) to validate the ownership transfer without revealing to third parties (1) an identity of a current owner of the CO token, (2) an identity of a previous owner of the CO token, or (3) content of the CO token (Paragraphs 0032 and 0037 teach the transaction agents of the distributed ledger are able to comprise “change of custody” contracts that define and enforce rules of officially changing digital custody of an item (i.e. CO token) as reflected on the distributed ledger; in order for a change in custody to be executed or added to the distributed ledger, a current custodian and the receiving custodian must submit data satisfying the change of custody requirements defined by the contract; each transaction agent on the distributed ledger is able to enforce business rules, maintain an obfuscated image that proxies the truthful state of the system, and accept, validate and commit transactions that comply with the business rules and the current state of the system; the proxy of the system state is able to be represented by cryptographic hashes of the actual data of the state, which is used to validate transactions without revealing the actual values, using zero-knowledge cryptographic methods; the user device generates a zero-
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Vikas, Gill, and Real to incorporate the teachings of Greco to register at least one dependency from the plurality of dependencies in a public registry that is subsequently audited, without revealing an identity of any party associated with the at least one dependency from the plurality of dependencies.
There is motivation to combine Greco into the combination of Vikas, Gill, and Real because the distributed ledger data is able to comprise a ledger including pairs of data representing items and the current and/or past custodian of those items. For example, items are able to be registered on the ledger with an initial custodian/registrant being associated with the item. This association is able to be kept confidential by the ledger recording the results of functions/hashes applied to the actual data (e.g. an item identifier hash representing the item identifier and a custodian hash representing the custodian identifier) such that the actual data can only be determined using proofs designed to decode/reverse the functions/hashes. As a result, the ledger is able to confidentially record each change of custody of an item (e.g. as executed/verified/recorded by a custody transaction agent described below) is able to be reflected on the chain of custody on the distributed ledger for .

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Salimi et al. (US 20200235943) teaches a system for providing secure access to digital resources that utilizes a blockchain platform. Using this blockchain platform, digital resource vendors create new digital tracking ledgers for their digital resource products such that updates to the digital resource products are accessible directly from a blockchain. Accordingly, these updates are deliverable in a protected and secure manner to consumers of the digital resources.
Bhatti (WO 2021061044) teaches a computer-implemented system for providing supply chain information of one or more products. The system comprises a distributed ledger configured to manage supply chain information of the one or more products. The system further comprises a processing unit configured to retrieve said supply chain information from the distributed ledger and process said retrieved supply chain information. Further, the system comprises at least one consumer device configured to retrieve said processed supply chain information and to cause at least one change to the distributed ledger.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to COURTNEY JONES whose telephone number is (469)295-9137.  The examiner can normally be reached on 7:30 am - 5:00 pm CST (M-F).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Neha Patel can be reached at (571) 270-1492.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/C.P.J./Examiner, Art Unit 3685       

/JAY HUANG/Primary Examiner, Art Unit 3619